Citation Nr: 1045885	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for gout of 
the feet.

2.  Entitlement to restoration of service connection for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 
1964, from July 1973 to September 1987, from January 1991 to 
October 1991, from May 1999 to September 1999, from October 1999 
to December 2000, and from January 2001 to June 2001.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  A rating decision dated September 15, 2003, granted, in 
pertinent part, service connection for gout of the feet and 
hypothyroidism.

2.  The grant of service connection for gout of the feet and 
hypothyroidism was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for gout of 
the feet are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2010).

2.  The criteria for severance of service connection for 
hypothyroidism are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that a rating decision dated September 
15, 2003, granted, in pertinent part, service connection for gout 
of the feet and hypothyroidism, effective from July 1, 2003.  On 
December 23, 2005 the RO sent the Veteran a December 14, 2005 
proposed rating decision which advised the Veteran of the intent 
to sever service connection for the disabilities at issue in this 
appeal.  In the October 2006 rating decision on appeal, the RO 
determined that the grant of service connection for gout of the 
feet and hypothyroidism had been erroneous, and severance was 
made effective November 1, 2006.  A May 2007 RO decision made 
severance effective January 1, 2007.  As service connection for 
gout of the feet and hypothyroidism had been in effect for less 
than 10 years at the time of the severance, the provisions of 38 
C.F.R. § 3.957 are not for application.

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination overturned.  
Baughman, supra.

Clear and unmistakable error (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) 
in a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  Although the same standards apply in a determination of 
CUE in a final decision and a determination as to whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  Daniels, 
10 Vet. App. at 480.

Upon review, with the issuance of the proposed rating decision 
and notice of severance, it appears that VA has substantially 
complied with relevant due process considerations and the Veteran 
has not contended otherwise.  38 C.F.R. § 3.105(d).

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, 
subject to rebuttal, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  Such presumption of service 
connection is not applicable following periods of active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA).  


Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  An injury or disease incurred 
during active military, naval, or air service will be deemed to 
have been incurred in the line of duty unless such injury or 
disease was a result of the person's own willful misconduct.  38 
U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

I.  Gout of the feet

An undated service treatment record (DA Form 5571, Master Problem 
List) indicates that the Veteran had been diagnosed with gout in 
1993.  A March 1994 service examination (over 40) noted a history 
of gout of the left foot in 1993.

An August 1999 service treatment record reflects that the Veteran 
indicated that he had had four gout attacks the prior four years.

In the September 2003 decision that granted service connection 
for gout of the feet, the RO indicated that a review of the 
Veteran's service medical records "shows that he was diagnosed 
with gout in 1993."  The September 2003 RO determined that 
service connection was warranted for gout of the feet on the 
following basis:

A review of [the Veteran's] service medical 
records shows that he was diagnosed and 
treated for gout while on active duty.  The 
[October 2002] VA examination confirmed the 
diagnosis of gout, therefore service 
connection is afforded.

It is clear that the correct facts were not applied in the 
September 2003 RO decision.  There is no evidence that the 
Veteran's gout of the feet was first manifest during any of the 
Veteran's periods of active duty, and there is no evidence that 
the Veteran's gout of the feet first became manifest during a 
period of ACDUTRA so as to warrant service connection on the 
basis of manifestation of a disease during a period of ACDUTRA.  
The Board notes that the Veteran does not assert that he was on 
active duty when first diagnosed with gout.

The Veteran essentially appears to argue (in his July 2007 
substantive appeal) that his gout of the feet was aggravated by 
his active duty service, and service connection is warranted on 
that basis.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected. The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b).

Gout of the feet was not noted at the time of examination for 
entrance into the Veteran's periods of service of June 1964 to 
November 1964, July 1973 to September 1987, and January 1991 to 
October 1991.  Further, a review of the service treatment records 
reveals that no gout of the feet was demonstrated during any of 
those periods of service, and there is no competent medical 
opinion linking gout disability to those periods of the Veteran's 
service.  The Board observes that the Veteran has not claimed 
that he had any gout disability prior to 1993.  In sum, the 
preponderance of the evidence is against service connection for 
gout of the feet related to the Veteran's periods of service of 
June 1964 to November 1964, July 1973 to September 1987, and 
January 1991 to October 1991.

Gout of the feet was not noted upon entrance at the time of the 
Veteran's period of active service from May 1999 to September 
1999.  As such, the presumption of soundness as to a gout 
disability attaches.

However, while gout of the feet was not noted at the time of 
examination for entrance into the Veteran's period of active 
service from May 1999 to September 1999, a history of a gout 
attack in 1993 had been reported on a March 1994 service 
examination (over 40).  Further, the Veteran also reported in the 
August 1999 service treatment record that he had had problems 
with gout four years prior.  As such, the record clearly and 
unmistakably establishes that the Veteran had gout prior to his 
term of service beginning in May 1999.  Additionally, clear and 
unmistakable evidence establishes that the pre-existing gout of 
the feet did not undergo any increase in this period of service.  
Other than the August 1999 record, service treatment records 
reveal no indication that the Veteran complained of or was 
treated for any gout problems.  In view of the foregoing, the 
Board finds that competent evidence of record clearly and 
unmistakably shows that the Veteran had a pre-existing gout of 
the feet disability prior to service that was not aggravated by 
service.  As such, the presumption of soundness is rebutted, as 
to gout, as to service beginning in May 1999 and thereafter.  38 
U.S.C.A. § 1111.

The law provides that, if a preexisting disorder is established, 
the veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case, the provisions of 38 
U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls 
on the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in a 
disability in service, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner 
v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service medical records do not reveal that pre-
existing gout of the feet disability increased in severity during 
his service from May 1999 to September 1999.  Further, a July 
2006 VA examiner noted that there was no evidence to suggest that 
the Veteran's gout of the feet were aggravated by service beyond 
a normal progression, and there is no competent opinion to the 
contrary.  

There are no service treatment records from the Veteran's October 
1999 to December 2000 and January 2001 to June 2001 periods of 
service reflecting complaints related to gout of the feet.

In short, the preponderance of the evidence is against a finding 
that the Veteran's gout of the feet was aggravated by active 
service.  Accordingly, service connection for gout of the feet is 
not warranted, on any basis.

The Board notes that the Veteran is competent to provide 
statement and testimony concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran's assertions as to a relationship to service, however, 
are not credible in light of the objective medical evidence, such 
as the lack of significant complaints of gout problems in 
service.  Accordingly, the Board finds that the RO's September 
2003 grant of service connection for gout of the feet was clearly 
and unmistakably erroneous.

II.  Hypothyroidism

An undated service treatment record (DA Form 5571, Master Problem 
List) indicates that hypothyroid, with a date of onset of 
November 1997, was listed as one of the Veteran's major problems.

An October 1997 service treatment record (DA Form 4700, Medical 
Record) reflects that the Veteran reported that he was taking 
thyroid medication.

In the September 2003 decision that granted service connection 
for hypothyroidism, the RO indicated that during his reserve duty 
the Veteran was diagnosed with hypothyroidism.  The September 
2003 RO determined that service connection was warranted for 
hypothyroidism on the following basis:

A review of [the Veteran's] service medical 
records shows that he was diagnosed with 
[hypothyroidism] while on reserve duty, and 
confirmed on the [October 2002] VA 
examination, therefore service connection 
is afforded.

There is no evidence that the Veteran's hypothyroidism was 
manifest during any of the Veteran's periods of active duty, and 
no evidence that the Veteran's hypothyroidism first became 
manifest during a period of ACDUTRA so as to warrant service 
connection on the basis of manifestation of a disease during a 
period of ACDUTRA.  In fact, at the July 2006 VA examination, the 
Veteran specifically stated that he was not on active duty when 
first diagnosed with hypothyroidism.  

In short, as service connection is warranted only if it is shown 
that a veteran has a disability resulting from an injury incurred 
or a disease contracted in active service, it is clear that the 
correct law was not applied to the Veteran's hypothyroidism claim 
in the September 2003 RO decision.

The Board notes that the Veteran has not overtly stated as to why 
service connection for hypothyroidism is warranted, and he has 
arguably implied in his July 2007 statement that his 
hypothyroidism was aggravated by active service.

Hypothyroidism was not noted at the time of examination for 
entrance into the Veteran's periods of service of June 1964 to 
November 1964, July 1973 to September 1987, and January 1991 to 
October 1991.  Further, a review of the service treatment records 
reveals that no thyroid condition was demonstrated during any of 
those periods of service, and there is no competent medical 
opinion linking thyroid disability to those periods of the 
Veteran's service.  The Board observes that the Veteran has not 
claimed that he had any thyroid disability prior to 1997.  In 
sum, the preponderance of the evidence is against service 
connection for hypothyroidism related to the Veteran's periods of 
service of June 1964 to November 1964, July 1973 to September 
1987, and January 1991 to October 1991.

Hypothyroidism was not noted upon entrance at the time of the 
Veteran's periods of active service from May 1999.  As such, the 
presumption of soundness as to a thyroid disability attaches.

However, while a thyroid disability was not noted at the time of 
examination for entrance into the Veteran's periods of active 
service from May 1999, the October 1997 service treatment record 
reflects that the Veteran reported that he was taking thyroid 
medication.  As such, the record clearly and unmistakably 
establishes that the Veteran had a thyroid disability prior to 
his terms of service from May 1999 onwards.  Additionally, clear 
and unmistakable evidence establishes that the pre-existing 
hypothyroidism did not undergo any increase in this period of 
service.  Service treatment records reveal no indication that the 
Veteran complained of or was treated for any thyroid condition.  
In view of the foregoing, the Board finds that competent evidence 
of record clearly and unmistakably shows that the Veteran had a 
pre-existing thyroid disability prior to May 1999 and subsequent 
periods of service that was not aggravated by service.  As such, 
the presumption of soundness is rebutted as to a pre-existing 
thyroid disability prior to May 1999 and subsequent periods of 
service.  38 U.S.C.A. § 1111.

The Veteran's service medical records do not reveal that pre-
existing thyroid condition increased in severity during his 
service from May 1999 to September 1999, October 1999 to December 
2000, or from January 2001 to June 2001.  Further, a July 2006 VA 
examiner noted that there was no evidence to suggest that the 
Veteran's hypothyroidism was aggravated by service beyond a 
normal progression, and there is no competent opinion to the 
contrary.  38 U.S.C.A. § 1153.

In short, the preponderance of the evidence is against a finding 
that the Veteran's hypothyroidism was aggravated by active 
service.  Accordingly, service connection for hypothyroidism is 
not warranted.

The Board notes that the Veteran is competent to provide 
statements concerning his thyroid condition.  The Veteran's 
assertions as to a relationship of his hypothyroidism to service, 
to the extent that he has made any, are not supported in light of 
the objective medical evidence, such as the lack of significant 
complaints of thyroid problems in service.  Accordingly, the 
Board finds that the RO's September 2003 grant of service 
connection for hypothyroidism was clearly and unmistakably 
erroneous.


ORDER

Restoration of service connection for gout of the feet is denied.

Restoration of service connection for hypothyroidism is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


